                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          :
                                                  :           No. 1:18-cr-00210
               v.                                 :
                                                  :           (Judge Kane)
ANTHONY GILBERT-BROWN and                         :
VINCENT DESHIELDS,                                :
     Defendants                                   :

                                        MEMORANDUM

       Before the Court are Defendants Anthony Gilbert-Brown and Vincent Deshields

(“Defendants”)’ motion to suppress evidence pursuant to the Fourth Amendment to the United

States Constitution. (Doc. No. 40.) For the reasons explained herein, the Court will grant in part

and deny in part the motion.

I.     BACKGROUND

       A.      Factual Background 1

       On the night of February 19, 2018, Officer Bradley Engle (“Officer Engle”), a patrol

officer with the City of York Police Department, was traveling east on Jefferson Avenue in

York, Pennsylvania when he observed a red Mazda that matched the description of a vehicle that

had been previously reported as stolen traveling in the opposite direction on Jefferson Avenue.

(Doc. No. 64 at 3:20-24, 5:4-8.) Officer Engle then turned his patrol vehicle around and began

pursuing the vehicle. (Id. at 5:7-9.) As Officer Engle began to follow the Mazda, the occupants

exited the vehicle while it was still in motion and fled the area on foot. (Id. at 6:13-16.) The




1
  Unless otherwise noted, the facts recited herein are derived from the transcript of the
suppression hearing held by the Court on March 12, 2019. (Doc. No. 64.) During the
suppression hearing, the Court heard testimony from Officer Bradley Engle (“Officer Engle”),
Alvin Hart (“Mr. Hart”), Tammy Englehart (“Ms. Englehart”), and Trooper Jason Groff
(“Trooper Groff”).
vehicle continued to roll until it struck a building and came to rest near the intersection of

Jefferson Avenue and Smith Street. (Id. at 5:10-13, 6:16-18.) One of the occupants of the

Mazda ran down Smith Street, a one-way street, and Officer Engle drove his patrol vehicle to

“approximately mid-block” on Smith Street, exited his patrol vehicle, and briefly pursued the

individual on foot. (Id. at 7:19-25, 8:1.) He was unable to arrest any of the occupants of the

Mazda. (Id. at 7:22-23.)

       Officer Engle testified that after he lost sight of the occupants, he sought to return to the

area where the Mazda had been abandoned near the intersection of Jefferson Avenue and Smith

Street in order to establish a crime scene because, in his view, fleeing individuals often “dump

guns [and] drugs.” (Id. at 8:23-25, 9:1-4.) Officer Engle further stated that he chose to reverse

his patrol car instead of turning it around because Smith Street is a very narrow one-way street,

and that while he reversed back toward the intersection of Jefferson Avenue and Smith Street, his

patrol vehicle’s emergency lights were activated. (Id. at 8:21-23.)

       Prior to reaching the intersection of Smith Street and Jefferson Avenue, Officer Engle

observed a white vehicle turn onto Smith Street, blocking his way as he sought to reverse toward

Jefferson Avenue. (Id. at 9:10-13, 16-17.) Officer Engle “chirped” his patrol vehicle’s siren to

alert the white vehicle to back up so that he could continue traveling in reverse toward the

intersection where the Mazda had come to rest and so that he could establish a crime scene. (Id.

at 9:13-15.) The white vehicle reversed onto Jefferson Avenue, giving Officer Engle the

necessary space to put his patrol vehicle in the middle of the intersection. (Id. at 9:16-19.)

According to Officer Engle, at that point his patrol vehicle was positioned in such a way that a

vehicle seeking to pass through the intersection of Smith Street and Jefferson Avenue would

have to “attempt to go up on the curb or get very, very close to [Officer Engle’s] patrol vehicle.”



                                                  2
(Id. at 10:3-6.) Once the white vehicle came to a stop on Jefferson Avenue, Officer Engle exited

his patrol vehicle and used a handheld flashlight to motion to the white vehicle to turn around

because, given the positioning of his patrol vehicle, there was “no way to get through” on

Jefferson Avenue. (Id. at 11:10-17.) Officer Engle also gave verbal commands to the occupants

of the white vehicle to turn around. (Id. at 11:18.) While another vehicle did successfully turn

around and travel the opposite direction on Jefferson Avenue, the white vehicle did not turn

around and continued to “slowly drive and attempt to get around, squeeze in between [Officer

Engle’s] patrol vehicle and the wrecked Mazda.” (Id. at 11:19-25.)

       As the driver of the white vehicle attempted to go around his patrol vehicle, Officer Engle

approached the white vehicle and gave additional commands to the driver of the white vehicle,

Defendant Gilbert-Brown, to turn around. (Id. at 13:15-20, 16:22-23.) Officer Engle testified

that he gave Defendant Gilbert-Brown verbal commands and accompanying hand gestures to

turn around “approximately five to six times.” (Id. at 14:9-13.) Despite this directive, Defendant

Gilbert-Brown continued to attempt to get around Officer Engle’s patrol vehicle. (Id. at 14:18,

90:1-6.) Officer Engle testified that at that time, he observed that Defendant Gilbert-Brown had

bloodshot eyes that had a “glossy tint to them” and had a “thousand-yard stare.” (Id. at 13:20-24,

18:20-22.) As Defendant Gilbert-Brown came close to entering the crime scene in the white

vehicle, Officer Engle gave approximately two to three verbal commands to Defendant Gilbert-

Brown to “stop the vehicle and get out and turn the vehicle off.” (Id. at 14:18-23.) Officer Engle

testified that he gave these commands loudly because he noticed that the driver’s side window

was rolled up. (Id. at 14:23-25.) According to Officer Engle, because Defendant Gilbert-Brown

had ignored multiple commands, was crossing into a crime scene, had a “thousand-yard stare,”




                                                3
and appeared to be involved with the occupants of the Mazda, he decided to detain Defendant

Gilbert-Brown to conduct an investigatory stop. (Id. at 19:14-25, 20:2-5.)

       Once Officer Engle gave the commands to “stop the vehicle and get out and turn the

vehicle off,” however, Defendant Gilbert-Brown, still in the white vehicle, began to travel in

reverse away from Officer Engle before abruptly putting the white vehicle in drive again and

traveling directly toward Officer Engle. (Id. at 20:7-10.) The bumper and hood of the white

vehicle made contact with Officer Engle on his left leg, near his knee and shin area. (Id. at

20:10-18.) Upon being struck by the white vehicle on his left leg, Officer Engle placed his hand

on the hood to try to get away from the white vehicle. (Id. at 20:20-22.) Defendant Gilbert-

Brown continued to travel forward into Officer Engle, pushing him, at which time Officer Engle,

fearing “serious bodily injury,” drew his service weapon and fired four to five rounds into the

windshield. (Id. at 20:24-25, 21:1-4.)

       After Officer Engle fired shots into the windshield of the vehicle, Defendant Gilbert-

Brown reversed at a high rate of speed and struck Officer Engle’s patrol vehicle. (Id. at 21:11-

14.) Officer Engle testified that he gave more commands to “stop the vehicle and get out,” with

which Defendant Gilbert-Brown did not comply. (Id. at 21:14-17.) After hitting the police

vehicle while traveling in reverse, Defendant Gilbert-Brown traveled forward again toward

Officer Engle at a “high rate of speed” and then stopped. (Id. at 21:15-17.) Officer Engle

continued to give commands to “stop the vehicle” and “put your hands up” throughout this

encounter. (Id. at 21:17-21.) Officer Engle then manually activated his body camera because the

camera had not been activated when his patrol car’s emergency lights had been turned on. 2 (Id.




2
 The video footage captured by Officer Engle’s body camera was introduced as Government
Exhibit 5 during the suppression hearing. (Id. at 23:3.)
                                                 4
at 23:1-2.) After the white vehicle came to a complete stop, Officer Engle continued to give

verbal commands for the occupants of the white vehicle to “keep your hands up” because the

passenger in the white vehicle was “bending over and reaching towards the floorboard of the

vehicle,” taking his hands out of view. (Id. at 23:25, 24:1-5.) Officer Paul Thorne of the York

City Police Department (“Officer Thorne”) arrived and assisted Officer Engle with the arrest of

Defendants. (Doc. No. 40-1 at 7.) Once in custody, both Defendants were searched incident to

arrest. (Id.) Recovered from Defendant Gilbert-Brown were: “eleven clear plastic baggies; 23

U.S. twenty-dollar bills totaling $460; nine U.S. ten-dollar bills totaling $90; one U.S. five-dollar

bill totaling $5; and five U.S. one-dollar bills totaling $5.” (Doc. No. 64 at 137:23-25, 138:1.)

Defendant DeShields was found to possess: “four U.S. twenty-dollar bills, totaling $80; one

ziplock bag with marijuana; one Bluntville Cigarillo; one glassine knotted bag containing white

chalky substance; one Samsung flip phone; one white lighter; and one key ring with five keys.”

(Id. at 138:5-9.)

        In York County, Pennsylvania State Police policy provides that Pennsylvania State Police

Criminal Investigations Division (“CID”) “take[s] over” the investigation when there is an

officer-involved shooting. (Id. at 97:16-19, 139:4-14.) Trooper Jason Groff (“Trooper Groff”), a

trooper with CID, received a call and was dispatched to the scene after the incident occurred.

(Id. at 95:1-2.) Upon Trooper Groff’s arrival, he met with Officer Thorne and took possession of

evidence obtained by the York City Police Department during the arrest of Defendants. (Id. at

95:18-23.) Trooper Groff also interviewed both Defendants. (Id. at 96:11-24, 97:1-9.) During

his interview with Trooper Groff, Defendant Gilbert-Brown indicated that he had been operating

the white vehicle despite having a suspended driver’s license. (Id. at 100:20-23.) Trooper Groff

testified that Defendant Gilbert-Brown stated during this interview that Officer Engle had



                                                  5
motioned for Defendant Gilbert-Brown to go around his patrol vehicle “by pointing,” but that no

verbal directions had been given to him. (Id. at 121:19-25, 122:1-10.)

       During a conversation between Trooper Groff and Officer Thorne that took place at

approximately 11:50 P.M. that night, Officer Thorne stated that the white vehicle had been

searched incident to the arrest of Defendants, and items of contraband located. (Id. at 130:1-8.)

Officer Thorne further told Trooper Groff that “[h]e observed a Glock Model 23” with serial

number VGR851 in plain view, “sitting in the center console of the cup holder.” (Id. at 130:12-

17, 133:4-8.) Also recovered from inside the white vehicle were: “one magazine with bullets;

one lone bullet that was removed from the firing chamber of the Glock [Model 23] . . . one black

digital scale; two large knotted glassine bags with white chalky substance; one small knotted

glassine bag with white chalky substance; one small knotted bag with marijuana; one white

iPhone with a certain serial number ending in 3385; one ripped vacuum-sealed bag.” (Id. at

135:19-25, 136:1-3.)

       Trooper Groff testified that the white vehicle was subsequently towed to a Pennsylvania

State Police lot because it was blocking a lane of traffic and both occupants of the vehicle had

been arrested and could not drive it. (Id. at 147:3-9.) Further, according to Trooper Groff, the

white vehicle was considered evidence because it had bullet holes in it “and it was used as a

weapon against an officer.” (Id. at 147:9-13.) Trooper Groff also testified that prior to towing

the vehicle, Pennsylvania State Police policy provides that the vehicle would be subject to an

inventory search for “valuables and other items.” (Id. at 136:21-21, 137:1-3.) Trooper David

Howanitz (“Trooper Howanitz”) of the Pennsylvania State Police Forensic Services Unit

processed the crime scene and took photographs of the white vehicle. (Id. at 136:4-19.) While

Trooper Howanitz was processing the scene, he located “one black Hi-Point Model C9, 9-



                                                 6
millimeter handgun, with serial number P1481563 . . . one 9-millimeter magazine from that Hi-

Point handgun . . . eight NFCR 9-millimeter ammunition . . . inside the above-listed magazine . .

. four Federal shell casings . . . seven paint chips . . . the 2016 white Chevrolet Cruze with

[Pennsylvania] [r]egistration GFV 0643 . . . and the ignition key for the Chevrolet Cruze.” (Id. at

137:9-20.)

       After the car was towed to a Pennsylvania State Police lot, Trooper Groff obtained a

search warrant for the white vehicle, which was executed on February 21, 2018. (Id. at 138:10-

12; 20-21.) That search yielded: “one bullet; one knotted glassine bag containing suspected

crack cocaine; one pink Apple iPhone with ending Serial Number 944A; one black Go Smart flip

phone with ending Serial Number 7195; one marijuana blunt; one PennDOT suspension letter

addressed to Defendant Gilbert-Brown; and two boxes of Dutch Master Cigarillos.” (Id. at

138:13-19.)

       B.      Procedural Background

       On June 27, 2018, a grand jury returned an indictment charging both Defendants with

conspiracy to distribute and possess with intent to distribute cocaine base in violation of 21

U.S.C. § 846, possession with intent to distribute cocaine base in violation of 21 U.S.C. § 841(a),

and possession of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. §

924(c), and charging Defendant Gilbert-Brown with three counts of distribution of a cocaine

base in violation of 21 U.S.C. § 841(a) and 18 U.S.C. § 2. (Doc. No. 1.) An arrest warrant was

issued as to Defendants on June 27, 2018. (Doc. Nos. 8, 9.) On July 10, 2018, Defendant

Gilbert-Brown entered a plea of not guilty (Doc. No. 16), and on July 25, 2018, Defendant

Deshields entered a plea of not guilty as to the aforementioned charges (Doc. No. 28). On

September 21, 2018, Defendant Gilbert-Brown filed a motion to suppress evidence under the



                                                  7
Fourth Amendment to the United States Constitution, seeking suppression of “all the items

seized by Officer Paul Thorne and/or other York County Police Department officers at the scene

on February 19, 2018, and all additional items seized as a result of the subsequent search

conducted on February 22, 2018, pursuant to the Search Warrant issued February 21, 2018.”

(Doc. No. 40 at 6.) Defendant Deshields joined in the motion. (Doc Nos. 57, 58.) The Court

held a hearing on the motion on March 12, 2019. Having been fully briefed, Defendants’ motion

is ripe for disposition.

II.     LEGAL STANDARD

        The Fourth Amendment to the United States Constitution prohibits unreasonable searches

and seizures. See U.S. CONST. amend. IV (articulating “[t]he right of the people to be

secure . . . against unreasonable searches and seizures”). “A ‘seizure’ occurs when, ‘taking into

account all of the circumstances surrounding the encounter, the police conduct would have

communicated to a reasonable person that he was not at liberty to ignore the police presence and

go about his business.’” United States v. Wrensford, 866 F.3d 76, 85 (3d Cir. 2017) (quoting

Florida v. Bostick, 501 U.S. 429, 437 (1991)). “Generally, for a seizure to be reasonable under

the Fourth Amendment, it must be effectuated with a warrant based on probable cause.” United

States v. Robertson, 305 F.3d 164, 167 (3d Cir. 2002) (citing Katz v. United States, 389 U.S.

347, 356-57 (1967)). “On a motion to suppress, the government bears the burden of showing

that each individual act constituting a search or seizure under the Fourth Amendment was

reasonable.” United States v. Ritter, 416 F.3d 256, 261 (3d Cir. 2005) (citing United States v.

Johnson, 63 F.3d 242, 245 (3d Cir. 1995)).

        “Under the exception to the warrant requirement established in Terry, however, ‘an

officer may, consistent with the Fourth Amendment, conduct a brief, investigatory stop when the


                                                8
officer has a reasonable, articulable suspicion that criminal activity is afoot.’” United States v.

Torres, 534 F.3d 207, 210 (3d Cir. 2008) (quoting Illinois v. Wardlow, 528 U.S. 119, 123

(2000)). “Any evidence obtained pursuant to an investigatory stop (also known as a ‘Terry stop’

or a ‘stop and frisk’) that does not meet this exception must be suppressed as ‘fruit of the

poisonous tree.’” United States v. Brown, 448 F.3d 239, 244 (3d Cir. 2006) (quoting Wong Sun

v. United States, 371 U.S. 471, 487-88 (1963)). Although a “Terry” stop requires only

reasonable suspicion, a de facto arrest must be supported by probable cause. See United States

v. Johnson, 592 F.3d 442, 447-48 (3d Cir. 2010) (citing United States v. Sharpe, 470 U.S. 675,

685 (1985)).

       In determining whether a law enforcement officer has acted with reasonable suspicion,

“due weight must be given, not to his inchoate or unparticularized suspicion or ‘hunch,’ but to

the specific reasonable inferences which he is entitled to draw from the facts in light of his

experience.” See Terry v. Ohio, 392 U.S. 1, 27 (1968). “Reasonable suspicion is more than ‘a

mere hunch . . . [but] considerably less than . . . a preponderance of the evidence, and obviously

less than . . . probable cause.” United States v. Green, 897 F.3d 173, 183 (3d Cir. 2018)

(alteration in original) (quoting Navarette v. California, 572 U.S. 393, 397 (2014)). “Reasonable

suspicion is a less demanding standard than probable cause not only in the sense that reasonable

suspicion can be established with information that is different in quantity or content than that

required to establish probable cause, but also in the sense that reasonable suspicion can arise

from information that is less reliable than that required to show probable cause.” Alabama v.

White, 496 U.S. 325, 330 (1990). Like probable cause, reasonable suspicion “is dependent upon

both the content of information possessed by police and its degree of reliability[,]” and “[b]oth




                                                  9
factors – quantity and quality – are considered in the ‘totality of the circumstances’ – the whole

picture.’” See id. (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)).

         “[P]robable cause is a fluid concept – turning on the assessment of probabilities in

particular factual contexts – not readily, or even usefully, reduced to a neat set of legal rules.”

Illinois v. Gates, 462 U.S. 213, 232 (1983). As noted by the United States Court of Appeals for

the Third Circuit, the applicable standard is:

         whether, at the moment the arrest was made, the officers had probable cause to
         make it – whether at that moment the facts and circumstances within their
         knowledge and of which they had reasonably trustworthy information were
         sufficient to warrant a prudent man in believing that the [defendant] had
         committed or was committing an offense.
United States v. Burton, 288 F.3d 91, 98 (3d Cir. 2002) (quoting Beck v. Ohio, 379 U.S. 89, 91

(1964)). Although “this standard ‘requires more than mere suspicion . . . it does not require that

the officer have evidence sufficient to prove guilt beyond a reasonable doubt.” Id. (citing Orsatti

v. N.J. State Police, 71 F.3d 480, 482-83 (3d Cir. 1995)). Further, probable cause may exist

“even in the absence of the actual observance of criminal conduct when a prudent observant

would reasonably infer that a defendant acted illegally.” See id. (citing Gates, 462 U.S. at 243

n.13).

         The requirement that there be reasonable suspicion for a Terry stop applies equally in the

case of a traffic stop of a vehicle. See United States v. Delfin-Colina, 464 F.3d 392, 397 (3d Cir.

2006). The process of stopping and detaining a vehicle and its occupants is a seizure under the

Fourth Amendment to the United States Constitution. See Johnson, 63 F.3d at 245. To be

reasonable under the Fourth Amendment, a vehicle stop must be based on reasonable suspicion,

not probable cause. See Delfin-Colina, 464 F.3d at 397. Under Third Circuit precedent, “a

traffic stop will be deemed a reasonable ‘seizure’ when an objective review of the facts shows

that an officer possessed specific, articulable facts that an individual was violating a traffic law at

                                                  10
the time of the stop.” See id. at 398. Moreover, “an officer need not be factually accurate in

[his] belief that a traffic law had been violated but, instead, need only produce facts establishing

that [he] reasonably believed that a violation had taken place.” Id. The Third Circuit has

described this standard as “not particularly rigorous, as no traffic law need actually have been

broken, nor does the stopping officer have to be correct regarding the facts.” See United States

v. Fleetwood, 235 F. App’x 892, 895 (3d Cir. 2007).

       To “evaluat[e] the constitutionality of a traffic stop, a court is free to examine the

sufficiency of the reasons for the stop as well as the officer’s credibility.” See Johnson, 63 F.3d

at 247; see also Delfin-Colina, 464 F.3d at 397 (acknowledging that the Court should “weigh the

totality of the circumstances – the whole picture”). The Court must also consider whether the

“rational inferences” from the facts presented “warrant the intrusion.” See Delfin-Colina, 464

F.3d at 397. Under the “authorization test” adopted by the Third Circuit, “the validity of a traffic

stop should be evaluated on the officer’s objective legal basis for the stop.” See Johnson, 63

F.3d at 247. If the officer possessed reasonable suspicion that the defendant violated a traffic

law, the officer’s subjective basis or pretextual reason for the stop is irrelevant. See id. at 247-

48.

III.   DISCUSSION

       A.      Arguments of the Parties

               1.      Defendants’ Arguments in Favor of Suppression

       Defendants first argue that suppression of physical evidence is warranted because

Defendants responded to Officer Engle’s waving motion by “attempting to drive slowly around

Officer Engle’s vehicle through the intersection” and that, as a result, Officer Engle lacked

reasonable suspicion to attempt to conduct an investigatory stop of Defendants. (Doc. No. 41 at



                                                  11
5.) Defendants argue, in turn, that the lack of reasonable suspicion to conduct an investigatory

stop renders Officer Thorne’s observation of the black handgun in plain view unlawful because

Officer Thorne “did not have a right to be in the position to make that observation.” (Id.)

Defendants next argue that even if the initial stop by Officer Engle were proper, probable cause

did not exist for a warrantless search of the entire interior of the white vehicle because both

Defendants “were under arrest, handcuffed . . . and secured inside two separate police vehicles

prior to the time Officer Thorne first observed the handgun in plain view in the center cup holder

and then extended the search to the inside of the middle console and other areas of the interior of

the vehicle.” (Id. at 6.) Lastly, Defendants contend that the search of the white vehicle

conducted by Officer Thorne cannot be justified as an inventory search because it was conducted

prior to the arrival of the Pennsylvania State Police. (Doc. No. 66 at 17.)

               2.      The Government’s Arguments Against Suppression

       The Government argues that suppression of evidence is improper because Officer Engle

had reasonable suspicion that criminal activity was afoot in that Defendants “disregarded

multiple commands to turn their vehicle around, appeared to be intoxicated, and . . . proceeded to

drive into a secure location that contained evidence of a suspected car theft.” (Doc. No. 71 at 15-

16.) The Government contends that because Defendant Gilbert-Brown failed to obey Officer

Engle’s commands to stop, Officer Engle possessed reasonable suspicion that Defendant Gilbert-

Brown was in violation of 75 Pa. Const. Stat. Ann. § 3733(a), which states that: “[a]ny driver of

a motor vehicle who willfully fails or refuses to bring his vehicle to a stop, or who otherwise

flees or attempts to elude a pursuing police officer, when given a visual and audible signal to

bring the vehicle to a stop, commits an offense as graded in subsection (a.2).” (Id. at 15) (citing

75 Pa.C.S.A. § 3733). Second, the Government contends that the officers had probable cause to



                                                 12
arrest Defendants and search them incident to arrest because they “disobeyed repeated

instructions to stop” and assaulted Officer Engle with the white vehicle. (Id. at 18.) The

Government also contends that the search of the white vehicle was lawful because the search of

Defendants yielded drugs and a large sum of cash. (Id. at 18-19.) Lastly, the Government

argues that even if the arresting officers lacked probable cause to search the white vehicle

incident to the arrest of Defendants, the “incriminating evidence discovered within the vehicle

would have been discovered during the course of a lawful inventory search of the vehicle

pursuant to official [Pennsylvania] State Police policy.” (Id. at 19.)

       B.      Whether Officer Engle Had Reasonable Suspicion to Attempt an
               Investigatory Stop

       In weighing the totality of the circumstances and drawing all rational inferences from the

facts presented, the Court concludes that Officer Engle had an objectively reasonable basis to

initiate the investigatory stop. Officer Engle testified that he motioned to Defendants with a

handheld flashlight to “turn around and go the other way” and gave “approximately five to six”

verbal commands to “turn around.” (Doc. No. 64 at 11:9-23, 14:9.) Officer Engle stated that

Defendant Gilbert-Brown, the driver of the white vehicle, did not comply with his commands

and motions and “continued to slowly drive and attempt to get around[] [and] squeeze in

between [Officer Engle’s] patrol vehicle and the wrecked Mazda.” (Id. at 11:22-25.) Officer

Engle also testified that Defendant Gilbert-Brown was “looking directly at [Officer Engle]” as he

was giving commands (id. at 13:20-24, 18:4), and that Defendant Gilbert-Brown’s eyes were

“very bloodshot and had a glossy tint to them” (id. at 18:20-22). Officer Engle stated that after

Defendant Gilbert-Brown “continued to try to drive through or pass through the crime scene,” he

gave “two to three” loud verbal commands to Defendant Gilbert-Brown to “stop the vehicle and

get out and turn vehicle off.” (Id. at 14:18-25.) Officer Engle’s credible testimony provides

                                                 13
specific, articulable facts demonstrating that he possessed reasonable suspicion that by failing to

observe his verbal and visual instructions to stop, Defendant Gilbert-Brown was in violation of

75 Pa. Const. Stat. Ann. § 3733(a). Therefore, Officer Engle’s attempted Terry stop constituted

a reasonable seizure under the Fourth Amendment. See Delfin-Colina, 464 F.3d at 398 (holding

that a stop is reasonable under the Fourth Amendment where an officer possesses specific,

articulable facts that an individual was violating a traffic law at the time of the stop). 3

        C.      Whether Officer Engle Had Probable Cause to Arrest Defendants

        The Court concludes that the arrest of Defendant Gilbert-Brown and the subsequent

search of him incident to his arrest was lawful under the Fourth Amendment. “Probable cause to

arrest exists when the facts and circumstances within the arresting officer’s knowledge are

sufficient in themselves to warrant a reasonable person to believe that an offense has been or is

being committed by the person to be arrested.” Estate of Smith v. Marasco, 318 F.3d 497, 514

(3d Cir. 2003) (citing Orsatti v. N.J. State Police, 71 F.3d 480, 482 (3d Cir. 1995)). As detailed

above, Defendant Gilbert-Brown ignored Officer Engle’s repeated commands and motions to

stop driving and to turn the white vehicle around and assaulted Officer Engle with the vehicle

before ultimately crashing the vehicle into Officer Engle’s police cruiser. (Doc. No. 64 at 19:10-

25, 20:1-5.) As a result, at the time of his arrest, Officer Engle had probable cause to arrest

Defendant Gilbert-Brown for, at a minimum, violating 75 Pa. Const. Stat. Ann. § 3733(a). 4



3
  While ultimately irrelevant to the Court’s disposition of Defendant’s motion, Defendants’
argument that Officer Thorne did not have the right to be in the position to observe the black
handgun in plain view is misplaced, given the Court’s determination that Officer Engle’s attempt
to conduct an investigatory stop was lawful.
4
  The York County criminal complaint filed against Defendant Gilbert-Brown ultimately
charged him with nine offenses, three of which related to his operation of the vehicle: (1)
Aggravated Assault Against a Police Officer, in violation of 18 Pa.C.S.A. § 2702(a)(2);
Recklessly Endangering Another Person, in violation of 18 Pa.C.S.A. § 2705; and Fleeing or
                                                   14
Accordingly, the search of Defendant Gilbert-Brown’s person incident to his arrest was lawful.

That search yielded the following: “eleven clear plastic baggies; 23 U.S. twenty-dollar bills

totaling $460; nine U.S. ten-dollar bills totaling $90; one U.S. five-dollar bill totaling $5; and

five U.S. one-dollar bills totaling $5.” (Doc. No. 64 at 137:23-25, 138:1.)

       As to Defendant Deshields, who was a passenger only, and not implicated or in any

ostensible way complicit in the vehicular assault, the Government argues that Officer Engle

possessed probable cause to arrest him based on the following. First, Trooper Groff’s report

relays Officer Engle’s averment that “while he was holding the two occupants [of the white

vehicle] at gunpoint after they crashed into his [patrol vehicle], he noticed that the passenger was

looking around as if he was considering doing something,” and that “the passenger kept looking

at the driver and although he had his hands up[,] he kept looking and it seemed like he was

getting ready to run or put his hands down and reach for something.” (Doc. No. 40-1 at 19.)

Further, Officer Engle testified that “[t]here were multiple times where [Defendant Deshields]

was bending over and reaching towards the floorboard of the vehicle, which [took] his hands out

of plain view.” (Doc. No. 64 at 23:25, 24:1-5.)

       Setting aside the highly speculative testimony regarding Defendant Deshields’ thoughts

and intentions and crediting Officer Engle’s testimony as to Defendant Deshields’ furtive

movements in the car while Defendant Deshields was held at gunpoint, the Court concludes that

the facts confronting Officer Engle warranted Defendant Deshields’ removal from the vehicle

and a pat-down of his person to ensure the safety of the officers at the scene, as well as the public

at large. However, Officer Engle did not choose that course of action. Instead, he chose to place



Attempting to Elude a Police Officer, in violation of 75 Pa.C.S.A. § 3733(a). See PA Unified
Judicial System docket, Commonwealth v. Anthony Ray Gilbert-Brown, No. CP-67-CR-1874-
2018.
                                                  15
Defendant Deshields under arrest immediately upon his removal from the vehicle. Viewing the

totality of the circumstances, the Court concludes that the facts confronting Officer Engle did not

amount to probable cause justifying the arrest of Defendant Deshields for the vehicular assault

committed by Defendant Gilbert-Brown. The Court notes that, although the Government

discusses both Defendants together in arguing that Defendant Gilbert-Brown’s actions with

regard to the operation of the vehicle constituted probable cause to arrest both Defendants, the

Supreme Court “has made clear[] [that] probable cause must exist as to the particular person

searched or seized.” See Ybarra v. Illinois, 444 U.S. 85, 91 (1979). Accordingly, it follows that

“a person’s mere propinquity to others independently suspected for criminal activity does not,

without more, give rise to probable cause to search [or seize] that person.” See id. Therefore,

because the Court finds that, at the time of Defendant Deshields’ arrest, Officer Engle lacked

probable cause to arrest him in connection with the vehicular assault, the Court also must find

that the search of Defendant Deshields’ person incident to that arrest failed to comport with the

requirements of the Fourth Amendment. Thus, the items found on Defendant Deshields’ person -

- including: “four U.S. twenty-dollar bills, totaling $80; one ziplock bag with marijuana; one

Bluntville Cigarillo; one glassine knotted bag containing white chalky substance; one Samsung

flip phone; one white lighter; and one key ring with five keys” (id. at 138:5-9) – are subject to

suppression and cannot permissibly support a finding of probable cause to search the vehicle

driven by Defendant Gilbert-Brown. Accordingly, the Court’s assessment of whether probable

cause existed for a warrantless search of the vehicle after the Defendants’ arrest must proceed

without reference to the aforementioned items recovered from Defendant Deshields.

       D.      Whether Officers Had Probable Cause to Search the Vehicle Driven by
               Defendant Gilbert-Brown




                                                 16
       Under the “automobile exception” to the warrant requirement, law enforcement may

conduct a warrantless search of a vehicle if there is “probable cause to believe that the vehicle

contains evidence of a crime.” See United States v. Donahue, 764 F.3d 293, 299-300 (citations

omitted). When an officer has probable cause to search a lawfully stopped vehicle, the existence

of probable cause “justifies the search of every part of the vehicle and its contents that may

conceal the object of the search.” See United States v. Ross, 456 U.S. 798, 825 (1982). As

noted above, the search of Defendant Gilbert-Brown incident to his arrest yielded the following:

“eleven clear plastic baggies; 23 U.S. twenty-dollar bills totaling $460; nine U.S. ten-dollar bills

totaling $90; one U.S. five-dollar bill totaling $5; and five U.S. one-dollar bills totaling $5.”

(Doc. No. 64 at 137:23-25, 138:1.) Defendants argue that at the time of their arrest, “no probable

cause existed to support a warrantless search of the interior of the vehicle for controlled

substances, drug paraphernalia, or firearms not in plain view.” (Doc. No. 41 at 7.) Defendants

further maintain that “[t]he discovery of one firearm in plain view did not create probable cause

to believe that the vehicle contained controlled substances or other firearms in interior spaces of

the vehicle not in plain view.” (Id.)

       The Court finds it unnecessary to determine whether the arresting officers had probable

cause to search the vehicle under the automobile exception to the warrant requirement because,

even assuming a lack of probable cause to search the vehicle, the Court concludes that, after

Defendant Gilbert-Brown’s arrest, the items in the vehicle would have been inevitably

discovered through a lawful inventory search. As noted above, the Government argues that,

regardless of the existence of probable cause to search the vehicle, under the circumstances

present here, the white vehicle was properly subject to a warrantless inventory search prior to its

impoundment, which would have led to the inevitable discovery of the evidence in the vehicle.



                                                  17
See Nix v. Williams, 467 U.S. 431, 447-48 (1984) (holding that “if the government can prove

that the evidence would have been obtained inevitably and, therefore, would have been admitted

regardless of any overreaching by the police, there is no rational basis to keep that evidence from

the jury in order to ensure the fairness of the trial proceedings”). The Government maintains that

the testimony offered at the hearing by Trooper Groff regarding Pennsylvania State Police

(“PSP”) procedures, as well as the PSP written policy governing inventory searches of vehicles

in the custody of the PSP (Doc. No. 72), supports a conclusion by the Court that the white

vehicle would have been subject to a warrantless inventory search comporting with the

constitutional requirements of Colorado v. Bertine, 479 U.S. 367, 371-73 (1987), and that such a

search would have resulted in the inevitable discovery of the evidence at issue, rendering the

search of the vehicle lawful even in the absence of probable cause. The Court is persuaded by

the Government’s reasoning as to this point. Defendants’ argument that the search of the vehicle

that occurred in connection with Defendant Gilbert-Brown’s arrest was not labeled an “inventory

search” misses the point of the Government’s argument. As long as Defendant Gilbert-Brown

was lawfully stopped and arrested, which the Court has concluded, as explained supra, and given

the PSP’s role in this investigation and its written procedures governing inventory searches of

vehicles within its custody, the vehicle at issue was subject to a lawful warrantless inventory

search prior to impoundment that would have inevitably uncovered the drug and gun evidence

that resulted from the search of the vehicle incident to the arrest of Defendant Gilbert-Brown.

Accordingly, the evidence recovered from the vehicle is not subject to suppression.

IV.    CONCLUSION

       For the reasons stated above, Defendants’ motion to suppress (Doc. No. 40) will be

granted in part and denied in part. An appropriate Order follows.



                                                18
